IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                               No. 91-1135




SIDAG AKTIENGESELLSCHAFT and
SICILIA DI R. BIEBOW & COMPANY,

                                                   Plaintiffs-Appellees,

                                  versus

SMOKED FOODS PRODUCTS COMPANY, INC.
and MARCUS COX,

                                                   Defendants,

RONALD C. COX and SALES, U.S.A.,
INC.,

                                                   Defendants-Appellants.


                       - - - - - - - - - - - - -

              Appeal from the United States District Court
                for the Southern District of Mississippi



                       - - - - - - - - - - - - -

                             (August 12, 1992)


BEFORE POLITZ, Chief Judge, and REYNALDO G. GARZA and WIENER,
Circuit Judges.

B Y   T H E    C O U R T :


      The merits of the controversy between the parties to this case

was terminated years ago by a final, non-appealable executory
judgment.   But the case has refused to die, remaining among the

"un-dead" of this Circuit through multiple appeals involving not

the merits but attorneys' fees, costs and sanctions.1            Today we do

all within our power to drive the stake of finality through its

heart.

      Even though among counsel the smoldering coals of dislike and

resentment may well have been fanned from time to time by their

several clients, we suspect that the attorneys themselves have long

since replaced the original parties as the real adversaries here.2

This kind of unproductive and costly bickering among lawyers--whose

only legitimate role is to resolve objectively and civilly those

controversies that the parties have proved unable to resolve on

their own--justifiably subjects the legal profession as well as the

civil justice system to public distrust, derision and criticism.

But when counsel proceed to dump their own interpersonal squabbles

in the lap of the court to referee, the judiciary is wont to add

its criticism to that of the public.

      This latest episode in the subject case--and, we insist, the

final one--comprises the motion of L. Dan Tucker, Esq., asking that

we   sanction   Roger   C.   Clapp,   Esq.   (now   Chancellor   Clapp)   for

including false and defamatory statements about Tucker in pleadings

      1
          See Sidag I, 776 F.2d 1270 (5th Cir. 1985); Sidag II,
813 F.2d 81 (5th Cir. 1987); Sidag III, 854 F.2d 799 (5th Cir.
1988); and Sidag IV, 960 F.2d 564.
      2
          Counsel for Plaintiffs-Appellees have already been
reprimanded by the district court, and their clients have been
assessed tens of thousands of dollars in trial and appellate
costs and attorneys' fees for their unrelenting prolongation of
this litigation.

                                      2
filed herein by Clapp.         And, albeit grudgingly and in words of

minimization,       Clapp      has      conceded     to        excesses         and

mischaracterizations in at least some of the language used to

describe Tucker's professional practices and performance.

     Finding those facts that are uncontroverted to be sanctionable

but seeing no proof of actual damage to Tucker's professional

reputation as a result of Clapp's conduct, we impose nominal

sanctions for the unprofessional and potentially damaging comments

admitted to by Clapp, in the amount of $1.00, payable by the check

of Roger C. Clapp, to the order of "L. Dan Tucker, Attorney at

Law," such check to reflect on its face or voucher that it is

remitted    by   order   of   this   court,   rendered    in   this     case,    as

sanctions    for   wrongly    impugning    the   professional     and    ethical

quality of the payee's representation of his clients before this

court.

     We now have seen and heard the attorneys in this case hurl far

more hyperbolical invectives at one another than we expect or will

countenance from those who practice before this court.                We caution

therefore all counsel involved that any acts henceforth taken in

furtherance of this case, whether remotely or directly related to

those with which we deal today, will not be met with so mild and

gentle a judgment as the one we now render.                To the contrary,

instigator(s) will risk exposure to the full panoply of sanctions

at our disposal.         We trust that shall not prove necessary, our

trust being grounded in the assumption that each such attorney is

wise, so a word--or, more accurately in this instance, several


                                       3
words--should be sufficient.

SO ORDERED.




                               4